ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1992-09-11_JUD_01_ME_02_FR.txt. 621

OPINION INDIVIDUELLE DE M. VALTICOS

L’arrét qui précède concerne, comme on l’aura vu, plusieurs secteurs
terrestres (six, plus précisément) ainsi que des différends portant sur les
îles et sur le régime juridique des espaces maritimes. Sur la plupart des
conclusions de la Chambre je partage l’avis des membres — ou de la majo-
rité des membres — de celle-ci, du moins quant à l’essentiel. Pour
d’autres, je n’ai pas été en mesure de me rallier pleinement à l'opinion de
la majorité ou ai dû exprimer certaines réserves et je l’ai naturellement
regretté.

Les difficultés rencontrées par la Chambre, notamment quant aux
secteurs terrestres, tiennent en partie au principe uti possidetis juris qu’elle
était appelée à suivre.

C’est dans une large mesure à ce sujet que je ne me suis pas senti en
mesure de partager, à certains égards, le point de vue de la majorité de la
Chambre et c’est donc à ce sujet que je dois exprimer une opinion limi-
naire.

LA PORTEE DU PRINCIPE UTI POSSIDETIS JURIS

On connaît le développement du principe ufi possidetis juris qui, initia-
lement propre aux pays d'Amérique relevant à l’origine de la colonisation
espagnole, a été, depuis, utilisé aussi à propos d’autres régions, mais à la
suite de décolonisations bien plus récentes et dans des conditions sensi-
blement différentes, comme l’a montré l'affaire du Différend frontalier
(Burkina Faso/République du Mali) (C.1.J. Recueil 1986, p. 565 et suiv.,
par. 21 et suiv.).

L’application, dans le cas présent, du principe uti possidetis juris qui,
comme cela est indiqué dans le présent arrêt, devait, à la suite de l'accord
des Parties, guider les travaux de la Chambre — ainsi que ce qu’on appelle
les «effectivités » et, plus généralement, les normes du droit internatio-
nal — a rencontré de sérieuses difficultés.

Celles-ci provenaient d’abord du fait que le principe en question n’est
pas aisé à appliquer lorsqu'il s’agit de droits pouvant dater de trois ou
quatre siècles (car si, en principe, la « date critique» est 1821, les droits et
titres invoqués étaient en général bien plus anciens).

C'était, cependant, surtout le caractère probatoire des droits que le
passage du temps rendait plus incertain. Quels étaient, parmi les divers
droits invoqués, ceux qui devaient être considérés comme pertinents pour
la détermination des frontières? Remonter le temps n’était ni simple ni

274
622 DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. VALTICOS)

suffisant quand il n’était pas clair quelle était la source dont le droit était
issu et à laquelle il convenait donc de s’arrêter. Dans quelle mesure devait-
on se déterminer en fonction des divisions administratives de l'ère colo-
niale, alors qu’une incertitude existait tant quant à leur tracé précis que
quant à leur signification, que toute autorité provenait en réalité du roi
d’Espagne et que les lignes du «contrôle administratif» étaient souvent
modifiées?! Quelle était, dans ce cadre incertain, la portée des titres
dits ejidales accordés par les autorités, notamment aux communautés
d’Indiens en vue de leur établissement et de leur « mise au travail», et ces
titres devaient-ils avoir un effet spécial sur la délimitation des frontières ?
Ce point a été longuement débattu par les Parties, du moins quant à son
principe. Ce que je souhaite simplement indiquer ici pour expliquer l’opi-
nion qui suivra, c’est que, dans un système très ancien et où tout dérivait
de l’autorité royale, il est difficile de présenter, comme on l’a dit dans
Vaffaire (fort différente, avons-nous dit) mentionnée plus haut?, «un
instantané territorial» car l’image serait, ici, tantôt floue et tantôt kaléi-
doscopique. Il n’est possible, dans le présent cas, ni de faire revivre pleine-
ment les structures du passé, ni, inversement, de projeter sur le passé des
notions juridiques actuelles.

Ce qu’on peut raisonnablement accepter, du moins en ce qui me
concerne, c’est que des opérations comme la délivrance de titres ejidales,
qui constituait une mesure subordonnée à des conditions précises, qui
était décidée par une autorité supérieure de caractère administratif autant
que judiciaire, qui était confiée à des fonctionnaires hautement respon-
sables et menée de manière minutieuse, après enquête, arpentage et selon
une procédure complexe, qui était soumise à l’approbation d’autorités de
haut rang, notamment de la Real Audiencia de Guatemala}, et visait des
objectifs politiques importants, et qui était accomplie comme un acte de

l L'importance de ce «contrôle administratif » a été soulignée, d’une manière géné-
rale, par le tribunal arbitral chargé de l'affaire des frontières entre le Guatemala et le
Honduras, que présidait le Chief Justice Hughes et qui comprenait aussi M. L. Castro
Urena, du Guatemala, et M. E. Bello Codesido, du Honduras (voir Nations Unies,
Recueil des sentences arbitrales, vol. IT, 1949, p. 1322-1324).

? Arrêt précité du Différend frontalier (Burkina Faso/République du Mali) (C.1J.
Recueil 1986), p. 568, par. 30.

3 On peut noter à ce sujet qu’un spécialiste éminent, Michel Foucher, a écrit dans son
ouvrage qui fait autorité (Fronts et frontières, Fayard, Paris, 1988, p. 77):

«L'on admet que la chaîne des audiencias, juridictions majeures de l'administra-
tion coloniale, dotées d'autonomie par rapport au niveau supérieur des trois vice-
royaumes, a fourni le cadre ou plutôt le noyau des entités devenues indépendantes.
Mais cela ne suffisait pas à définir la totalité du cadre, car les franges frontalières
pouvaient être «mouvantes » dans leur appartenance.»

Et cet auteur qualifie de «très enchevêtrés » les problèmes des frontières Honduras-El
Salvador (op. cit., p. 452).

275
623 DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. VALTICOS)

souveraineté et entrainait le contrôle systématique des activités (notam-
ment de culture) ultérieures qu’effectuait l’unité administrative qui avait
ordonné l'opération, bref, que de telles opérations d’intérét public majeur
ne pouvaient qu’avoir, du moins dans des conditions déterminées, un
certain effet sur les structures ou en tout cas les rapports administratifs des
régions considérées. D'où l'importance qui s’est attachée à la portée des
titres ejidales, en tout cas s'agissant de ceux qui ne se bornaient pas à
conférer simplement des droits de propriété privés. En définitive, les titres
ejidales ne peuvent, sous certaines conditions, notamment quant à leur
nature, à leurs destinataires, aux conditions dans lesquelles ils ont été
établis, à leur autorité, à leur degré de précision et au concours éventuel
d’autres facteurs, être ignorés lorsqu'il s’agit de se prononcer sur la délimi-
tation des frontières entre El Salvador et le Honduras.

A cet égard, la position de la Chambre! a consisté à relativiser, à mon
avis un peu trop, les effets que devraient avoir, sur le tracé des frontières,
les titres émanant des autorités espagnoles et déterminant les limites des
territoires concédés notamment à des collectivités (poblaciones), que
prévoit du reste l’article 26 du traité général de paix de 1980. La position
de la Chambre peut, certes, se soutenir et en réalité, comme elle l’a remar-
qué, cette discussion, et notamment la distinction selon la nature (reduc-
ciôn ou composicion) des titres invoqués, ont été généralement plus
théoriques qu'elles n’ont eu d'effets pratiques dans l’examen des secteurs
particuliers, ou du moins de la plupart d’entre eux. Cependant, cette posi-
tion a finalement abouti à compliquer plus qu’à simplifier l’établissement
du tracé des frontières, du fait qu’elle a abouti — du moins au départ — à
ignorer importance respective des titres, à mettre sur le même pied des
décisions d’importance fort inégale et même à prendre en considération
des titres dépourvus de validité juridique comme dans le secteur de Saza-
lapa-Arcatao (voir ci-après).

Sur un plan différent, la part faite aux «effectivités » me paraît, à part le
cas fort justifié de Meanguera, avoir été excessivement réduite, même en
tenant compte du caractère souvent insuffisant des éléments produits
pour les justifier.

Il faut, de toute manière, rendre hommage au soin avec lequel la
Chambre s’est efforcée de dégager les couches successives des limites
territoriales du passé, a comparé les titres qui lui ont été soumis, scruté des
cartes, analysé les rapports et interprété les relations aussi bien que les
silences des arpenteurs, chaussé leurs bottes, suivi leurs pas, mesuré les
chemins parcourus, apprécié — autant qu'elle a pu — les rivières traver-
sées et celles qui ne lui paraissaient pas l’avoir été et identifié — et parfois

l Arrêt ci-dessus, introduction concernant la frontière terrestre, par. 43-55.

276
624 DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. VALTICOS)

même dû déplacer ou débaptiser — des cours d’eau et des montagnes.
Tout cela appelait des évaluations et des choix qui n'étaient pas faciles,
surtout dans les cas, qui n’ont pas été rares, dans lesquels les preuves
étaient incertaines, leur poids discutable et où les arguments des deux
Parties paraissaient s’équilibrer.

I] n’est donc pas surprenant que, dans des conditions souvent incer-
taines, l'accord n'ait parfois pas pu être total entre les membres de la
Chambre. Par conséquent, je devrai, ci-dessous, et à propos de différents
secteurs, indiquer les divers points de mon dissentiment autant que ceux
de mon accord, lorsque celui-ci appelle une explication particulière.

PREMIER SECTEUR. TEPANGUISIR

Le premier secteur à examiner, celui de Tepangüisir, posait plusieurs
des problèmes significatifs du différend soumis à la Chambre: la portée
des titres ejidales — avec, en l’occurrence, la complication supplémentaire
de leurs effets d’un secteur à l’autre —, les directions suivies par les arpen-
teurs — avec le problème spécial qu’il s'agissait d’une région de montagne
aux chemins souvent tortueux, donc aux orientations variables —,
l'emplacement contesté des principaux lieux géographiques, notamment
le sommet de la colline de Tepangüisir, ainsi que le cours et la source
même de la rivière Pomola.

Les éléments de ces problèmes sont exposés clairement dans les
passages correspondants de l’arrêt. Je n’estime donc pas utile d’y revenir,
sinon pour dire qu’à divers égards — par exemple la question, relative-
ment mineure, de l'appartenance d’une zone triangulaire aux terres de
Citala —, je partage sans hésitation le point de vue de la Chambre. Il en est
autrement, cependant, en ce qui concerne la frontière tracée à l’ouest de
Talquezalar et qui se dirige, plus ou moins directement, vers le mont
Montecristo plutôt que de suivre l’orientation nord-ouest, vers ce qui est
plus vraisemblablement la rivière Pomola (en direction du Cerro Oscuro)
et de redescendre ensuite (direction sud-ouest) vers le tripoint de Monte-
cristo. Cela m'aurait paru plus conforme aux motivations de l’ejido de
1776, par lequel les terres du massif de Tepangüisir ont été attribuées à la
communauté indienne, et qui étaient de permettre aux habitants de
Citala-Tepangtiisir de cultiver les terres de cette région.

La Chambre a cru devoir retenir les arguments du Honduras au sujet du
cours et de l’emplacement de la source de la rivière Pomola, mais en fait
les arguments de part et d’autre étaient équivalents, alors que les réfé-
rences contenues dans le titre de 1776 sur les «hauts pics et la végétation
épaisse de la montagne» ainsi que sur la source de la rivière Pomola
«remontée a travers une gorge profonde et des précipices» sont encore
plus significatives de la region montagneuse revendiquée par El Salvador.
En définitive, un plus grand poids aurait dû être attaché a ces raisons de
fond qu’à des cartes incertaines et des orientations changeantes.

277
625 DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. VALTICOS)

DEUXIÈME SECTEUR. CAYAGUANCA OU LAS PILAS

Dans l’ensemble, je peux me rallier à la ligne retenue.

TROISIÈME SECTEUR. SAZALAPA-ARCATAO (OU LA VIRTUD)

Il s’agit d’un secteur complexe qui met en opposition de nombreux
titres, plus ou moins solides, et pour lesquels la première — et impor-
tante — question était celle de leur pertinence. Ma principale objection
aux conclusions de la Chambre sur ce point est de s’être fondée sur des
titres contestables pour différents motifs, comme ceux de San Juan
EI Chapulin, Concepciôn de la Cuevas, Hacienda (ou San Francisco) de
Sazalapa, Gualcimaca et Colopele. Une difficulté supplémentaire était la
localisation souvent différente ou même multiple des divers lieux
mentionnés.

Le résultat a été d’écarter ou de limiter les demandes d’El Salvador,
notamment au nord et à l’est de la ligne qui lui a été reconnue.

En outre, la Chambre a décidé de ne pas admettre la demande
d’El Salvador en ce qui concerne un petit quadrilatère au nord-ouest de la
zone qui lui a été attribuée — et au nord de la rivière Sazalapa — et au
sujet duquel elle avait estimé que les thèses des deux Etats s’équilibraient.
Un élément que la Chambre a finalement considéré important pour reje-
ter cette demande a été que l’arpenteur n’a pas indiqué expressément qu'il
avait traversé cette rivière. L’argument n’est certes pas sans valeur mais il
en est d’autres, à mon avis plus convaincants, dans le sens opposé.

La Chambre a également estimé ne pas devoir reconnaître à El Salvador
une autre protubérance, allant au nord-est de ce secteur jusqu’au Cerro El
Fraile et qui semble correspondre notamment au sommet de très hautes
collines qui est mentionné dans le titre d’Arcatao (sans parler de la réfé-
rence quelque peu mystérieuse à un arbre « guanacaste »).

Pour ce qui est de la frontière orientale allant du nord au sud, la partie
centrale — légèrement concave — à la hauteur de l’ancien «titre» de
Gualcimaca me paraît tenir compte de manière excessive de ce «titre»
dont j'ai déjà signalé plus haut qu’il est dépourvu de validité, ayant été
rejeté par la Real Audiencia de Guatemala.

Enfin, en ce qui concerne la ligne située au sud-est, la délimitation rete-
nue me paraît acceptable.

En définitive, le secteur que la Chambre a décidé d’attribuer à EI Salva-
dor constitue une partie sensiblement réduite des demandes de ce pays.
Elle aurait, à mon sens, mérité d’être plus fournie, mais elle correspond à
l'essentiel. C’est pourquoi je m’y suis rallié finalement, mais non sans
quelque hésitation.

QUATRIÈME SECTEUR. NAGUATÉRIQUE

Le secteur de Naguatérique était le plus important quant à la superficie.
La principale question était de décider si ce secteur devait être scindé en

278
626 DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. VALTICOS)

deux, de part et d'autre du fleuve Rio Negro-Quiagara, le nord étant attri-
bué au Honduras et le sud à El Salvador, ou si l’ensemble du secteur en
question, c’est-à-dire à partir de la ligne, au nord, du Cerro La Ardilla,
devait être reconnu à El Salvador.

La majorité de la Chambre s'est prononcée, dans des termes qui témoi-
gnent d’une certaine hésitation initiale, en faveur d’une ligne frontière qui
suive le fleuve Negro-Quiagara. Il ne m'a pas été possible de partager ce
point de vue, car le titre d’ Arambala-Perquin, qui avait fait l’objet, dans le
cadre de la juridiction de San Miguel, d’un arpentage en 1769 — pour
remplacer un titre de 1745 détruit par le feu — et qui avait été formelle-
ment confirmé en 1815 par le Juez Privativo de Tierras de la Real Audien-
cia de Guatemala, consacrait la ligne de Cerro La Ardilla ou, du reste,
l’arpenteur Castro avait commencé ses opérations. Ce titre solide aurait, à
mon sens, dû l’emporter sur les considérations, bien moins convaincantes,
qui ont été invoquées pour justifier la ligne Rio Negro.

Trois éléments qui ont été utilisés contre la ligne du Cerro La Ardilla ne
me semblent pas convaincants.

En premier lieu, il a été question d’un terrain de Jocoara qui avait été
exclu de l’attribution précitée, mais, outre que les termes en étaient diffé-
rents, ils ne concernaient qu’une localité éloignée et de dimensions
réduites (2 caballerias et demie).

On s’est aussi référé à la ligne de la rivière Salalamuya, qui avait été
invoquée par El Salvador comme une limite de la ligne du Cerro La
Ardilla et qui, il est vrai, n’a pas pu être située sur une carte. L’objection
n’est pas dépourvue de valeur, mais elle n’est pas décisive, d’autant que les
cartes présentées par les Parties sont loin d’être toujours précises. En
outre, le doute existant sur le tracé exact de la limite ne saurait suffire à
amputer un pays d’un territoire entier.

Enfin, sans parler ici de l’attrait commode mais parfois excessif que les
traceurs de frontières éprouvent dans certains cas pour les certitudes des
cours d’eau, une troisième considération avancée en faveur de la limite
fluviale était qu’elle avait été envisagée lors des négociations menées en
1861 mais rejetée peu après par El Salvador. Or il est admis que les propo-
sitions faites au cours de négociations ne peuvent entrer en ligne de
compte lorsqu'il s’agit de statuer en droit et il devrait en être de même pour
des accords provisoires dans le cadre de négociations. Ici la notion
d’acquiescement serait trop fugace et du reste conditionnelle pour être
retenue. La Chambre ne saurait, par ailleurs, statuer ex aequo et bono, à
supposer même, ce qui est loin d’être certain, que l'équité trouve son
compte dans une telle décision, qui, du reste, ignore l’existence de natio-
naux salvadoriens ayant des propriétés dans la partie contestée de la
région et dont la situation risquerait d’être précaire avec l’attribution de
cette région au Honduras.

Ce secteur est certainement celui au sujet duquel j’éprouve le plus de
réserves à l’égard des conclusions de la Chambre.

279
627 DIFFEREND (EL SALVADOR/HONDURAS) (OP. IND. VALTICOS)

Par ailleurs, pour la section sud-ouest, qui soulevait des questions parti-
culièrement complexes, la solution finalement retenue, bien que ne
prenant pas en considération, comme elle aurait pu le faire, certaines des
effectivités mentionnées par El Salvador, ne manque pas, dans l’ensemble,
de logique, les éléments disponibles n'étant dans l’ensemble guère probants.

CINQUIÈME SECTEUR. DOLORES

Un problème analogue, à certains égards, à celui de Naguaterique s’est
présenté dans le secteur suivant, celui de Dolores. Là aussi, il s'agissait
d’un conflit entre, d’une part, un titre de valeur juridique incontestable,
celui de 1760, concernant Polorés, qu'avait approuvé la Real Audiencia
de Guatemala, mais dont la portée géographique n’était pas certaine, et,
d’autre part, un cours d’eau, la rivière Torola, qui offrait l'avantage de la
commodité, mais ne trouvait d'appui sérieux ni dans les titres ni dans la
pratique.

Il suffira ici de rappeler qu’un ancien territoire, dit de Sapigre, ne
saurait être pris en considération en l’occurrence, après l'extinction de ses
habitants, au début du XVIII siècle, ce territoire étant alors retourné à la
Couronne d’Espagne qui en avait disposé à son gré. On ne peut, certes,
entrer ici dans le détail des titres de valeur inégale, invoqués de part et
d'autre, mais il en ressort que, finalement, le titre de Polorés devrait
s’imposer et qu’il s’étend au nord de la rivière Torola. La question est alors
de décider quelle devrait être l'extension du territoire à retenir en ce qui
concerne El Salvador. Cet Etat soutenait que ledit territoire, qui aurait
pris la forme approximative d’un trapèze, aurait eu pour sommet, à
l’ouest, le Cerro de Lopez, d’où une ligne droite aboutirait, à l’est, au
Cerro Ribita, la limite se dirigeant ensuite vers le sud-est, puis le sud, en
suivant la riviére Unire. Cette formule rencontrait un certain nombre
d’objections, notamment du point de vue de la superficie couverte, des
distances mentionnées dans le titre de Polorôs et des données géographi-
ques quelque peu douteuses. Pour tenir compte de ces différents facteurs,
la Chambre s’est ralliée à une construction aux termes de laquelle
El Salvador aurait bien droit à une sorte de quadrilatére au nord du
fleuve, mais dans des proportions réduites de manière à tenir compte des
distances susmentionnées dans le titre de Polorés.

Si cette solution ingénieuse peut être considérée comme satisfaisante
du point de vue du principe et des distances, elle présente l’inconvénient
de comporter un changement d'appellation, par rapport aux dénomina-
tions traditionnelles, pour les sommets et les rivières en cause et de
comporter ainsi un autre mont Lôpez et une autre rivière Mansupucagua.
Ce phénomène n’est pas rare dans la présente affaire (on l’a ainsi constaté
en particulier dans le troisième secteur), mais il faut admettre qu’il n’est
pas pleinement satisfaisant. Cependant, à défaut de solution plus
convaincante, on doit bien l’accepter comme une conséquence des
données disponibles.

280
628 DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. VALTICOS)
LES ESPACES MARITIMES

La question des espaces maritimes comprend d’une part celle des eaux
à l’intérieur du golfe et, d’autre part, celle des eaux à l’extérieur de celui-
ci. Ces deux problèmes sont naturellement différents mais ils constituent à
plus d’un titre le prolongement l’un de l’autre tout en soulevant des ques-
tions spécifiques.

Pour les eaux à l’intérieur du golfe, je n’ai pas de difficultés à partager
l’avis de la Chambre.

Quant aux eaux à l'extérieur du golfe, les problèmes qu’ils posaient
étaient indiscutablement complexes. Ils l’étaient, notamment, du fait que,
s'agissant du prolongement d’une baie historique particulière ayant trois
Etats riverains, le droit international général de la mer n'offre pas de
normes de référence spécifique en la matière. La situation particulière de
cette baie et le fait que les côtes du Honduras sont situées au fond de celui-
ci, que la plupart de ses côtes ont déjà été prises en considération en 1900
dans les accords conclus avec le Nicaragua, l’écran que constitue — du
moins en partie — l’île de Meanguera que la Chambre attribue à El Salva-
dor et les objections présentées contre la construction d’une ligne de
clôture de la baie entre le cap Amapala et le cap Cosigüina, constituent des
éléments qui ne manquent pas d’un certain poids dans la considération de
ce problème. En définitive, cependant, ces arguments ne paraissent
pas décisifs et il m’est apparu que l’argumentation de la majorité de la
Chambre — qu'il est inutile de reprendre ici — est acceptable du point de
vue du droit, compte tenu du caractère tout à fait spécial du golfe de
Fonseca comme baie historique à trois riverains, ainsi qu’on l’a dit plus
haut. Les conclusions qui en sont tirées par la Chambre sont la consé-
quence de cette situation particulière et ne sauraient naturellement avoir
de portée plus générale dans des conditions qui seraient différentes.

(Signé) Nicolas VALTICOS.

281
